                               UNITED STATES DISTRICT COURT
                                  DISTRICT OF NEW JERSEY


JERRY SOMERSET,

                        Plaintiff,              Civ. No. 20-2297 (KM)
        V.


PARTNERS PHARMACY LLC,                                OPINION


                        Defendant.


       Mr. Jerry Somerset filed this action in the United States District Court
                                                                        e clear, I
for the Eastern District of Pennsylvania. (For reasons that will becom
                                                                      New Jersey
refer to the above-captioned action as “Somerset IV’.) Noting that a
                                                                   occurred in
plaintiff was suing a New Jersey defendant based on events that
                                                                       transferred
New Jersey, Chief Judge Juan R. Sanchez of that court immediately
                                                                         d in
venue to this district. Judge Sanchez left the pending motion to procee
fonna pauperis to the discretion of this, the transferee court. (DE 4)
                                                                       (DE 1), 1
       Based on the income information in Mr. Somerset’s application
                                                                  filed by him.
will grant him infonnapauperis status, as I have in prior actions
                                                                1915(e). 1 find
As I must, I have screened this action pursuant to 28 U.S.C. §
                                                                       in New
that Mr. Somerset, having had the same or similar actions dismissed
                                                               similar claims in
Jersey State Court and in this Court, simply filed the same or
                                                                 resjudicata
the Eastern District of Pennsylvania. I will dismiss the case on
grounds.
   I.            Screening: Applicable Standard
                                                                         allegations
         Having granted IFP status, the court is obligated to screen the
of the complaint to determine whether it
         (i)       is frivolous or malicious;
         (ii)      fails to state a claim on which relief may be granted; or
                                                                             from
         (iii)     seeks monetary relief against a defendant who is immune

                                                  1
                such relief.

28 U.S.C.   §   19 15(e).’
     The second ground, failure to state a claim, incorporates the familiar
standards under Fed. P. Civ. P. 12(b)(6),2 On a Rule 12(bfl6) motion, a
complaint may be dismissed on res judicata grounds, where the necessary facts
                                                                            W
are “apparent on the face of the complaint.” Rycoilne Products, Inc. v. C &
Unlimited, 109 F.3d 883, 886 (3d Cir. 1997); Smith v. Hillside Village, No. CV
                                       *3 (D.N.J. Jan. 26, 2018). Res judicata may
17-0883 (KM), 2018 WL 588923, at
likewise be a fit basis for dismissal on IFP screening under 28 U.S.C. § 1915.
                                                                         *1
See McMillian u. Trans World Airlines, No. 08—4449, 2009 WL 1396780, at
(3d Cir. May 20, 2009) (dismissing appeal from order sua sponte dismissing
complaint on res judicata grounds under Section 1915); BHtt v. United Steel
Workers Local 2367, 319 F. App’x 89, 90 (3d Cir. 2008) (affirming order sua


        [T]he provisions of 19 15(e) apply to all in forma pauperis complaints,
        not simply those filed by prisoners. See, e.g., Grayson v. Mayview State
        Hosp., 293 F.3d 103, 114 n. 19 (3d Cir. 2002) (non-prisoner indigent
        plaintiffs are “clearly within the scope of § 1915(e) (2)”). See also Lopez v.
        Smith, 203 F.3d 1122, 1129 (9th Cir. 2O00)( 1915(e) applies to all in
        forma pauperis complaints, not just those filed by prisoners).
                                                                                                   a,
Atamian v. Bums, 236 F. App’x 753, 755 (3d Cir. 2007). See also Johnson v. Rihann
No. CV 18-448, 2018 WL 3244630, at *1 (W.D. Pa. June 13, 2018),             report   and
                                                                                             2018).
recommendation adopted, No. CV 18-448, 2018 WL 3239819 (W.D. Pa. July 2,
2       Very briefly, the complaint’s factual allegations must be sufficient to raise a
plaintiffs right to relief above a speculative level, so that a claim is “plausible on its
face.” Bell AtI. Corp. v. Twombly, 550 U.S. 544, 555 (2007); see also Umland PLANCO
                                                                                         ti.

Fin. Sen’., Inc., 542 F.3d 59, 64 (3d Cir. 2008). That   facial- plausib ility  standa    rd is met
“when the plaintiff pleads factual content that allows the court to       draw   the   reason    able
                                                                                   ft     Iqbal,   556
inference that the defendant is liable for the misconduct alleged.” Ashcro v.
U.S. 662, 678 (2009) (citing Twombly, 550 U.S. at 556).
        Where the plaintiff, like Mr. Somerset here, is proceeding pro se, the complaint
                                                                                              less
is “to be liberally construed,” and, “however inartfully pleaded, must be held to
                                                        by lawyer  s.” Ericks  on   v. Pardus    ,
stringent standards than formal pleadings drafted
                                                                     must   allege    suffici  ent
 551 U.S. 89, 93-94 (2007). Nevertheless, “pro selitigants still
                                                                                                  F.3d
facts in their complaints to support a claim.” Mala v. Crown Bay Marina, Inc., 704
                                                                                                   e
239, 245 (3d Cfr. 2013). “While a litigant’s pro se status requires a court to constru
                                                                                             ing
the allegations in the complaint liberally, a litigant is not absolved from comply
                                                                    becaus  e  s/he    procee   ds
with Twombly and the federal pleading requirements merely
pro se.” Thakar v. Tan, 372 F. App’x 325, 328 (3d Cir. 2010) (citation omitte           d).

                                                      2
sponte dismissing complaint for same).
       Resjudicata of course requires the court to consider the contents of a
prior judicial decision. On a motion to dismiss, the court may consider a prior
judicial decision, particularly its own, not for the truth of facts therein, but for
 its existence and legal effect. Smith, supra (citing S. Cross Overseas Agencies,
                                                                         .
Inc. v. WahKwong Shipping Grp. Ltd., 181 F.3d 410, 426-27 (3d Cir. 1999))
See generally Fed. R. Evid. 201.
   II.     Discussion
         A. Prior Actions

       In three prior actions, Mr. Somerset has asserted identical or closely
related grievances concerning the use of a truck.
     The first was Somerset v. Elam, No. DC-0631 1-15 (N.J. Superior Court,
Law Division, Special Civil Part) (“Somerset I”). Somerset Iwas a suit filed by
Mr. Somerset against Mr. Elam in state court. Somerset, who is vision-
impaired, alleged that he made the down payment on a van for his friend,
                                                                            ss.
defendant Elam, to drive in connection with their floor refurbishing busine
                                                                        another
Elam, he alleged, took advantage of his disability and used the van in
                                                                   , violated
business making deliveries for pharmacies. This, Somerset alleged
                                                                         to trial.
their agreement to share and share alike. That state court matter went
Mr. Somerset did not prevail, however, and judgment       was   entered in favor of

 Elam.
      The second action was filed by Mr. Somerset on February 14, 2017.
                                                                               IT).
 Somerset i-c State of New Jersey, et al., Civ. No. 17-993 (D.N.J.) (“Somerset
                                                                        Covello,
 The Amended Complaint names Elam; the State of New Jersey; Frank
                                                                          (Elam’s
 J.S.C. (the judge in the state court case); and Lawrence D. Eichen, Esq.
                                                                           s
 attorney in the state court case). It also names Strategic Delivery System
                                                                          acy,
 (a/k/a 5051?, the Healthcare Delivery Specialists), and Partners Pharm
                                                                       van
 LLC (the defendant in this case). Somerset alleged that Elam used the
                                                                      ies for
 without authorization and without sharing the profits to make deliver
 5051? and Partners. The original complaint asserted claims under the

                                              3
                                                                        U.S.
Americans with Disabilities Act (“ADA”) and the Contracts Clause of the
Constitution. I granted motions to dismiss without prejudice to amendment.
                                                                    original
(See 17cv993 DE 70 (Amended Opinion, replacing DE 30, dismissing
                                                                       (See DE
complaint).) I later granted motions to dismiss the amended complaint.
60 (Opinion dismissing amended complaint); DE 77 (Opinion dismissing
                                                                     s
amended complaint as to SDSR only).) The dismissals rested on variou
                                                                       a claim.3
grounds, including, most pertinently, resjudicata and failure to state
The file was closed on March 4, 2019.
                                                                             set
       A third action was filed by Mr. Somerset on November 1, 2019. Somer
                                                                      Hf).
v. Partners Pharmacy LLC eta!., Civ. No. 19-19707 (D.N,J.) (“Somerset
                                                                             ally
Somerset III substantially duplicated Somerset H. The defendants are essenti
                                                                     of New
the same: Partners, SDS, Judge Covello, Elam, and Eichen. (The State
                                                                 Somerset
Jersey has been dropped.) The underlying facts are the same: Mr.
                                                                             ity
alleges that he invested in the van; that Elam took advantage of his disabil
                                                                      SDSR);
and diverted the vehicle to another business (involving Partners and
                                                                     course of
and that Judge CoveUo and attorney Eichen violated his rights in the
                                                                     items
the Somerset Iproceeding. Somerset III added an allegation that the
                                                                    crisis in this
transported in the van included opioids, contributing to the opioid
country.
                                                                         a (claim
      I dismissed Somerset III on initial screening based on res judicat
                                                                       I reasoned
preclusion and issue preclusion). After citing well-settled standards,
 as follows:
             This is not a close case. Mr. Somerset sued Mr. Elam in state
                                                                         in
       court, and lost; the remedy for any error in that proceeding lies
                                                                      in
       the state appellate courts. Instead, he sued Elam and others
       federal court, but eventually his complaint, after one opportunity
                                                                         any
       to amend, was dismissed with prejudice. Again, his remedy for
       error was an appeal to the United States Court of Appeals for the




                                                                             I applied
 3      Because the prior judgment was a state court judgment, at that stage
 state res judicata standards.

                                              4
                                                                           .
     Third Circuit, once final judgment was entered on March 4, 2019
     See Olaniyi v. Alexa Cab Co., 239 F. App5c 698, 699 (3d Cir. 2007)
     (to challenge district court decision, plaintiff must either move for
     reconsideration or seek appellate review, but may not bring new
     action before a district court judge). Again, he did not avail himself
     of that appellate remedy, but has simply sued the same parties
     again, asserting essentially the same claims.
             It is true that some facts have been added—primarily the
      allegation that the items transported included illegal opioids. The
      underlying transactions on which Mr. Somerset sues, however, are
      precisely the same. The res judicata doctrines preclude all claims
      arising out of the same facts that were or could have been asserted
      in the prior action. See Allen a McCuryy, 449 U.S. 90, 94, 101 S.
      Ct. 411, 414 (1980) (“Under resjudicata, a final judgment on the
      merits of an action precludes the parties or their privies from
      relitigating issues that   were   could have been raised in that
                                        or



      action.”).
                                                              19707 DE 4
(Order and Amended Opinion filed November 6 and 7, 2019, l9cv
and 5)
         B. This Action (Somerset IV)
                                                                          of
     Mr. Somerset did not file an appeal from the res judicata dismissal
                                                                  for the
Somerset IlL Instead, he went to the United States District Court
                                                                   Partners
Eastern District of Pennsylvania and filed the same claims against
                                                                         ed that
Pharmacy, LLC only. As noted, a judge of that court immediately perceiv
                                                                        ed in
this was a dispute between New Jersey parties about events that occurr
                                                                            is
New Jersey, and transferred venue to this Court. The caption in this court
                                                                   erset N”).
Somerset v. Partners Pharmacy LLC, Civ. No. 20-2297 (D.N.J.) (“Som
     The complaint in this action, Somerset N, again arises from Mr. Elam’s
                                                                      a
alleged use of the truck without authorization to transport items for
                                                                        to
pharmacy, defendant Partners Pharmacy LLC. The activities are alleged
                                                                            es,
include the delivery of opiate drugs to federally fund[ed] medical faciliti


                                                                                     sed on
       He did file a premature notice of appeal in 2018, but this was dismis
                                                                         n  in the case.  (DE
jurisdictional grounds, because there had not yet been a final decisio
                                                                               decisio n.
 67 (Nov. 7, 2018)). No notice of appeal was filed following the court’s final
                                                 5
                                                                 te crisis.
which, in plaintiffs view, tends to exacerbate the national opia
                                                                  the federal and
Statutes cited include the Americans With Disabilities Act and
state false claims acts.
                                                                    governed by
       Claim or issue preclusion as between two federal actions is
                                                                    “(1) a final
federal standards. Claim preclusion has three essential elements:
                                                                    es or their
judgment on the merits in a prior suit involving (2) the same parti
                                                                action.” United
privies and (3) a subsequent suit based on the same causes of
                                                                  Issue
 States v. AtMone Indus., Inc., 746 F.2d 977, 983 (3d Cir. 1984).
                                                                       issue    is
preclusion bars relitigation of a legal or factual issue when “(1) the
                                                                             ...




                                                                   actually
the same as that involved in the prior action; (2) the issue was
                                                              t; and (4) the
litigated; (3) it was determined by a final and valid judgmen
                                                                United States, 488
determination was essential to the prior judgment. Peloro a
                                                            Lazare Indus., Inc.,
F.3d 163, 174—75 (3d Cir. 2007) (citations omitted).” SEC a
294 F. App’x 711, 714 (3d Cir. 2008).
                                                                 ently ones that
      The claims and issues in this current action are self-evid
                                                                 they arise from
were or could have been brought in multiple prior actions, and
                                                             ns. They are barred
the same acts and transactions that underlie the prior actio
 by resjudicata.


                                   CONCLUSION
                                                                     screening
      For the foregoing reasons, the complaint is DISMISSED on
                                                             shall close the file.
 pursuant to 28 U.S.C. § 19 15(e), with prejudice. The clerk
 Dated: March 10, 2020



                                                  / $ J
                                              K VIN MCNULTY
                                              United States District Judge




                                              6
